Exhibit 10.4
2011 AMENDMENT
TO THE
BUCKEYE PARTNERS, L.P. UNIT OPTION AND DISTRIBUTION
EQUIVALENT PLAN
     This 2011 Amendment to the Buckeye Partners, L.P. Unit Option and
Distribution Equivalent Plan, Amended and Restated as of April 1, 2005 (the
“Plan”), is made as of March 25, 2011. Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed thereto in the Plan.
     WHEREAS, the Compensation Committee of the Board of Directors of the
General Partner (the “Committee”) desires to amend the Plan to add a “net
exercise” feature to the Plan which will permit the issuance of a net number of
units upon the exercise of an option under the Plan without actual payment of
the option exercise price;
     WHEREAS, the Committee desires to amend the Plan so that the “net exercise”
feature will automatically apply to the vested portion of certain unexpired
options as of the expiration date of such options; and
     WHEREAS, Section 11 of the Plan provides that the Committee has the
complete and exclusive power to amend the Plan and outstanding options issued
under the Plan in any or all aspects whatsoever not inconsistent with the terms
of the Plan.
     NOW, THEREFORE, the Plan is amended in the following respects.

  1.   Section 6(c)(ii) shall be amended in its entirety to read as follows:    
  (ii) Duration of Options. An Option (or portion thereof) granted under the
Plan shall expire and all rights to purchase Units pursuant to the Option (or
portion thereof) shall cease at the end of the day which is seven years
following the date such Option (or portion thereof) became exercisable for the
first time, or such lesser period as may be prescribed by the Committee and
specified in the Option Agreement (the “Expiration Date”). Notwithstanding the
foregoing, to the extent that an Option remains outstanding and unexercised as
of the Expiration Date, the vested portion of such unexercised Option as of the
Expiration Date shall automatically be settled on the Expiration Date through a
Net Exercise as defined in Section 6(d), except that such automatic settlement
through Net Exercise shall not apply in the event an Optionee’s employment with
the Partnership, the General Partner or any Affiliate is terminated for cause,
in which case Options held by such Optionee shall terminate pursuant to
Section 12(a).     2.   Section 6(d) shall be amended in its entirety to read as
follows:       (d) Purchase of Units Pursuant to Options. An Optionee may
purchase Units subject to the vested portion of an Option in whole at any time,
or in part from

 



--------------------------------------------------------------------------------



 



      time to time, by delivering to the Secretary of the General Partner, or
his designee, written notice specifying the number of Units with respect to
which the Option is being exercised. The Optionee shall pay the purchase price
of such Units in full, plus any applicable federal, state or local taxes for
which the Partnership, the General Partner or any Affiliate has a withholding
obligation in connection with such purchase. Such payment shall be payable to
the Partnership in full in cash or by payment through a broker in accordance
with procedures permitted by Regulation T of the Federal Reserve Board. In
addition, to the extent an Option is vested and exercisable to purchase Units,
all or any part of the vested portion of the Option may be surrendered to the
Partnership for a distribution payable in Units, where the number of Units
payable shall equal the number of Units with a fair market value equal to:
(i) the dollar amount by which the then fair market value of the Units subject
to the surrendered portion of the Option exceeds the aggregate Option purchase
price payable for those Units, less (ii) applicable tax withholding amounts
calculated at the statutory minimum (“Net Exercise”). During the lifetime of the
Optionee, the Option shall be exercised only by the Optionee and shall not be
assignable or transferable by the Optionee other than (1) by will, (2) by the
laws of descent and distribution, (3) pursuant to the terms of the Plan, or
(4) pursuant to the terms of a qualified domestic relations order.

     3. Except to the extent expressly amended hereby, the Plan shall remain in
full force and effect in all respects.
     IN WITNESS WHEREOF, Buckeye Partners, L.P. has caused the execution of this
Amendment on this 25th day of March, 2011.

           

BUCKEYE PARTNERS, L.P.       By   Buckeye GP LLC, its sole general partner      
        By:   /s/ Todd J. Russo         Name:   Todd J. Russo        Title:  
Deputy General Counsel & Secretary   

 